     THOMAS A. JOHNSON, SBN 119203
 1   Kristy M. Horton, SBN 271250
     Law Office of Thomas A. Johnson
 2   400 Capital Mall, Suite 2560
     Sacramento, CA 95814
 3   Telephone: (916) 442-4022
 4
 5                         IN THE UNITED STATES DISTRICT COURT
 6                      FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
                                                  )   Case No. 2:18-cr-00192-TLN
 8   UNITED STATES OF AMERICA,                    )
               Plaintiff,                         )
 9                                                )   STIPULATION AND ORDER FOR
10
           vs.                                    )   CONTINUANCE OF STATUS
                                                  )   CONFERENCE
11   ANDREW STEPHEN LUND,                         )
              Defendant                           )   Date: 7/18/19
12                                                )   Time: 9:30 a.m.
                                                  )   Judge: Troy L. Nunley
13
14
15                                        STIPULATION
16
           The United States of America through its undersigned counsel, Amy Hitchcock,
17
     Assistant United States Attorney, together with Thomas A. Johnson, counsel for Andrew
18
     Lund, hereby stipulate the following:
19
        1. By previous order, this matter was set for Status Conference on July 18, 2019.
20
        2. By this stipulation, Defendant now moves to continue the Status Conference to
21
           September 5, 2019, at 9:30 a.m. and to exclude time between July 18, 2019, and
22
           September 5, 2019, under the Local Code T-4 (to allow defense counsel time to
23
           prepare).
24
        3. The parties agree and stipulate, and request the Court find the following:
25
           a. A continuance is requested because attorney for the defendant needs additional
26
                 time to review and analyze the discovery, some of which must be reviewed at a
27
                 government facility. Additional time is also needed to conduct investigation
28


                                                                                        1|P a g e
 1            and research, consult with his client, and confer with the government.
 2            Attorney for defendant believes the failure to grant a continuance in this case
 3            would deny defense counsel reasonable time necessary for effective
 4            preparation, taking into account the exercise of due diligence. An extension is
 5            necessary for the continuity of defense counsel as well.
 6        b. The Government does not object to the continuance.
 7        c. Based on the above-stated findings, the ends of justice served by granting the
 8            requested continuance outweigh the best interests of the public and the
 9            defendants in a speedy trial within the original date prescribed by the Speedy
10            Trial Act.
11        d. For the purpose of computing time under the Speedy Trial Act, 18 United
12            States Code Section 3161(h)(7)(A) within which trial must commence, the
13            time period of July 18, 2019, to September 5, 2019 inclusive, is deemed
14            excludable pursuant to 18 United States Code Section 3161(h)(7)(A) and
15            (B)(iv), corresponding to Local Code T-4 because it results from a continuance
16            granted by the Court at defendant’s request on the basis of the Court’s finding
17            that the ends of justice served by taking such action outweigh the best interest
18            of the public and the defendant in a speedy trial.
19     4. Nothing in this stipulation and order shall preclude a finding that other provisions
20        of the Speedy Trial Act dictate that additional time periods are excludable from
21        the period within which a trial must commence.
22
23   IT IS SO STIPULATED.
24   DATED: July 2, 2019                      By:    /s/ Thomas A. Johnson_____
                                                     THOMAS A. JOHNSON
25                                                   Attorney for Andrew Lund
26   DATED: July 2, 2019                             McGREGOR W. SCOTT
                                                     United States Attorney
27
28


                                                                                        2|P a g e
                               By: /s/ Amy Hitchcock             _______
 1                                  AMY HITCHCOCK
                                    Assistant U.S. Attorney
 2
 3
 4
                               ORDER
 5
           IT IS SO ORDERED.
 6
 7
     Dated: July 8, 2019
 8                                       Troy L. Nunley
 9                                       United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                        3|P a g e
